Citation Nr: 0922236	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-19 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1971.  He died in December 2006.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appellant testified during a hearing before the 
undersigned Veterans Law Judge in February 2009; a transcript 
of that hearing is of record.

As a final preliminary matter, the Board notes that, in 
February 2009, the appellant submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  In a February 2009 statement, the appellant 
submitted a waiver of RO jurisdiction of such evidence.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The VA has fully informed the appellant of the evidence 
necessary to substantiate her claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran died in December 2006 at the age of 58 due to 
acute myelogenous leukemia (AML).

3.  At the time of his death, the Veteran was not service-
connected for any disability.

4.  The record contains no competent medical evidence 
indicating the Veteran's death was related to his active 
service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 72002& Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for compensation benefits 
pursuant the provisions of 38 U.S.C.A. § 1151 for the 
Veteran's cause of death was received in June 2007.  
Thereafter, she was notified of the provisions of the VCAA by 
the RO in correspondence dated in July 2007.  This letter 
notified the appellant of VA's responsibilities in obtaining 
information to assist her in completing her claim, identified 
the appellant's duties in obtaining information and evidence 
to substantiate her claim, and provided other pertinent 
information regarding VCAA. Thereafter, the claim was 
reviewed and a statement of the case (SOC) was issued in June 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide § 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp and notice provisions of the VCAA, any such error 
is presumed to be prejudicial.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).  However, under the 
circumstances of this case, any such error does not require a 
remand because the error did not affect the essential 
fairness of the adjudication.  Id.  Specifically, the record 
reflects that "any defect was cured by actual knowledge on 
the part of the claimant," because the statements of the 
appellant throughout the appeal reflect that she understood 
all of the elements of VCAA notification.  Id.  Statements of 
the appellant and her representative dated in October 2007 
and June 2008 as well as the February 2009 hearing testimony 
indicate that the appellant is clearly aware of the evidence 
and information required to substantiate her claim for 
compensation benefits pursuant the provisions of 38 U.S.C.A. 
§ 1151 for the Veteran's cause of death.  As such, the record 
reflects that the appellant had actual knowledge of the 
information and evidence needed to substantiate her claim on 
appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the appellant of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records and post-service private 
treatment records have been obtained and associated with the 
claims file.  

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Law and Regulations

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such Veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2008).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to 
a service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and leukemia, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2008)

Exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition: (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin. (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease. (3) Full-body exposure to nitrogen mustard 
during active military service together with the subsequent 
development of acute nonlymphocytic leukemia. 38 C.F.R. § 
3.316 (2008).

Factual Background and Analysis

In this case, the appellant contends that the Veteran's death 
in April 2004 as a result of AML was caused or materially 
affected by his exposure to chemicals in service. The Veteran 
was a Vietnam veteran.  His DD Form 214 reflects that his 
military occupational specialty was Machinist's Mate.  The 
appellant contends that the Veteran's exposure to chemicals 
and fuels in service resulted in the development of AML that 
was the ultimate cause of his death.  For reasons discussed 
below, the claim must be denied.

Service treatment records, including an April 1967 enlistment 
physical, show no signs or symptoms indicative of AML.  

The post-service records associated with the claims folder 
include treatment records from the Emerald Coast Oncology 
dated beginning in June 2006, a discharge summary from Fort 
Walton Beach Medical Center dated in June 2006, pathology 
report dated in June 2006, a private consultation report from 
Kirkland Hematology dated in July 2006, and a September 2006 
consultation report from private physician P. E., M.D.  The 
July 2006 Kirkland Hematology report noted that the Veteran 
gave a history of extensive prior benzene exposure from 
working at an Air Force base.  These records all note the 
onset of AML in June 2006.

During her February 2009 Board hearing, the appellant 
testified that when the Veteran was in the service he was a 
machinist's mechanic, which handled fuels, solvents, and 
cleaners and kept the fuels going when they have to fuel 
another ship.  She asserted that it was during this time when 
the Veteran was exposed to benzene.  She remembered he would 
come home in the evenings smelling of fuel.  After service, 
the appellant stated that the Veteran had spent 37 years 
working as an air conditioning mechanic at Eglin Air Force 
Base.  The appellant also asserted that during that time the 
Veteran did not work with fuels, but instead did plumbing and 
pipefitting. 

The appellant has submitted internet articles consisting of a 
Machinist's Mate job description and risk factors for AML.  
However, what the records do not contain, are medical 
statements relating the Veteran's diagnosed AML to any events 
in military service, and thus, to the Veteran's death.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the treatise evidence which has been submitted by the 
appellant with her June 2007 claim is general in nature and 
does not specifically relate to the facts and circumstances 
surrounding the Veteran's particular case.

Based upon review of all the evidence, the Board finds the 
persuasive evidence of record demonstrates a disease or 
injury which caused or contributed to the Veteran's death was 
not incurred in or aggravated by service.  No medical 
specialist treating the Veteran has indicated that AML was a 
result of chemical exposure in service, as alleged by the 
appellant.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board finds the appellant is not entitled to service 
connection for the cause of the Veteran's death on a 
presumptive basis under 38 C.F.R. § 3.309, as there is no 
evidence of AML within the Veteran's first post-service year 
nor evidence that AML developed as a result of service.  No 
medical provider has opined that the Veteran's AML which 
caused his death was otherwise due to service.  Therefore, 
entitlement to service connection for the cause of the 
Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


